Case: 4:19-cv-00300-JMB Doc. #: 66 Filed: 10/28/19 Page: 1 of 2 PageID #: 1683



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION
  ____________________________________
                                       )
  JOHN DOE,                            )
                                       )
              Plaintiff,               )
                                       )     Case No.: 4:19-cv-00300-JMB
        v.                             )
                                       )
  WASHINGTON UNIVERSITY,               )
                                       )
              Defendant.               )
                                       )
  ____________________________________)

             PLAINTIFF’S SUPPLEMENTAL TABLE OF AUTHORITIES

         NOW COMES the Plaintiff, by and thru his attorneys, and, in addition to the

  cases and authorities cited before, Plaintiff hereby submits the following supplemental

  authorities cited by Plaintiff's counsel at oral arguments:



                                        NEGLIGENCE

  •   Restatement (Second) of Torts § 321 (1965) - (used to find duty in Minnesota cases),
      attached as EXHIBIT A.

  •   State of Missouri's appellate brief in State of Missouri v. Linda Gargus, SC93937,
      filed May 1, 2014, attached as EXHIBIT B.

  •   Restatement (Second) of Torts § 324A (1965), attached as EXHIBIT C.


                                  PROMISSORY ESTOPPEL

  •   Robbe v. Webster University - 98 F. Supp. 3d. 1030 (E.D. Mo. 2015), attached as
      EXHIBIT D.




                                                1
Case: 4:19-cv-00300-JMB Doc. #: 66 Filed: 10/28/19 Page: 2 of 2 PageID #: 1684




  Respectfully submitted,



  BY:__JOHN G. COVERT - 6285969IL

  USDC for the Eastern District of Missouri - Bar #6285969IL
  The Llorens Law Group, Ltd.
  Attorneys for Plaintiff
  20 N. Clark St., 33rd Floor
  Chicago, Illinois 60602
  (312) 602-2747
  j.covert@llorenslawgroup.com




                                            2
